DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made to the title of the invention. As the title more accurately reflects the subject matter being claimed the title is accepted, and previous objection removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 06/14/2022 in which claims 1, 5, 7, 9, and 10 were amended and claim 8 was cancelled. Therefore, claims 1-7 and 9-10 are pending for examination below. 

Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 10, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the management part performs a first control relating to a supply of the electric power to the electric power system from only the secondary battery having the registration information indicating the use acceptance of the electric power in a case where the use application of the electric power is a first use application, and the management part performs a second control relating to a supply of the electric power to the electric power system from the secondary battery regardless of the presence or absence of the registration information indicating the use acceptance of the electric power in a case where the use application of the electric power is a second use application.”
Claims 2-6 depend from claim 1 and are allowed for the same reasons. 
With respect to claim 7,  the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the acquisition part further acquires use schedule information indicating a use schedule of the vehicle, the management part identifies a third vehicle indicating the vehicle for which the registration information is present and which is not in a non-use time period based on the registration information and the use schedule information, the acquisition part acquires history information indicating a past use history of the third vehicle, the management part determines a predetermined electric power amount based on the history information, and the management part supplies the electric power to the electric power system from the secondary battery mounted on the third vehicle such that an electric power.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859